Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action response to communication of applicant filed 09/11/2020 to 01/01/2021.
	Acknowledgment is made of applicant’s filed 09/11/2020.  The changes and remarks disclosed therein were considered.
	Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	Claims 1-20 are pending on the application.
Drawings
2.	The drawings were received on 09/11/2020.  These drawings are review and accepted by examiner.
Information Disclosure Statement

3.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 09/26/2020.  The information disclosed therein was considered.
	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 09/17/2020.  The information disclosed therein was considered.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
5. 	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type doublepatenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,783,934.  Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has a circuit, comprising: a controller configured to control one or more sequences of power events; and a circuit configured to combine a plurality of power inputs to power at least one power circuity in a power management circuit.  A system, comprising: a non-volatile memory device; and a circuit configured to combine a plurality of power inputs to power at least one power circuitry.  A method, comprising: combining power from a plurality of power sources to generate a combined power input; and powering at least one power circuitry using the combined power input and functional corresponding to claim limitation recited the U.S. Patent No. 10,783,934 such as A power management circuit, comprising: a plurality of power inputs; a power circuitry; a controller configured to control one or more sequences of power events in the power management circuit; and a circuit configured to combine the plurality of power inputs to power the at least one power circuitry.  A system, comprising: a non-volatile memory device; and a power management circuit comprising:  a power circuitry, a plurality of power inputs to receive power from a first power source and a second power source; and a circuit configured to combine the plurality of power inputs to power the at least one power circuitry and a method, comprising: receiving power from a plurality of power sources; combining, in a power management circuit, power from the plurality of power sources to generate a combined power input; and powering at least one power circuitry of the power management circuit using the combined power input to generate voltages for a memory device.
However, the current claimed invention discloses a circuit, a system and a method for determining (claims 1-20), while the U.S. Patent No. 10,783,934 discloses a power management circuit, a system and a method, but it would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 10,783,934 can have the same result and purpose of apply the power management and the controller in the power management circuit for managing power requirement of system includes a voltage regulator operable that is used for generating voltage for memory system and controller that is used for controlling multiple sequence of power events. 
6. 	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type doublepatenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,504,565.  Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has a circuit, comprising: a controller configured to control one or more sequences of power events; and a circuit configured to combine a plurality of power inputs to power at least one power circuity in a power management circuit.  A system, comprising: a non-volatile memory device; and a circuit configured to combine a plurality of power inputs to power at least one power circuitry.  A method, comprising: combining power from a plurality of power sources to generate a combined power input; and powering at least one power circuitry using the combined power input and functional corresponding to claim limitation recited the U.S. Patent No. 10,504,565 such as a power management integrated circuit, comprising: a first power input; a second power input; and at least one voltage regulator operable to generate voltages for a memory system; a sequencer configured to control one or more sequences of power events in the power management integrated circuit; and a circuit configured to combine the first power input and the second power input to power the at least one voltage regulator.   A system, comprising: a non-volatile memory device; and a power management integrated circuit comprising: at least one voltage regulator configured to generate operating voltages for the non-volatile memory device; a first pin to receive power from a first power source; a second pin to receive power from a second power source; and a circuit configured to combine the first pin and the second pin to power the at least one voltage regulator and a method, comprising: receiving power, from a first power source, in a first pin of a power management integrated circuit; receiving power, from a second power source, in a second pin of the power management integrated circuit; combining, in the power management integrated circuit, power from the first pin and power from the second pin to generate a combined power input; and powering at least one voltage regulator of the power management integrated circuit using the combined power input to generate voltages for a memory device.
However, the current claimed invention discloses a circuit, a system and a method for determining (claims 1-20), while the U.S. Patent No. 10,504,565 discloses a power management integrated circuit, a system and a method, but it would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 10,504,565 can have the same result and purpose of apply the power management and the controller in the power management circuit for managing power requirement of system includes a voltage regulator operable that is used for generating voltage for memory system and controller that is used for controlling multiple sequence of power events. 
7. 	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type doublepatenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,325,631.  Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has a circuit, comprising: a controller configured to control one or more sequences of power events; and a circuit configured to combine a plurality of power inputs to power at least one power circuity in a power management circuit.  A system, comprising: a non-volatile memory device; and a circuit configured to combine a plurality of power inputs to power at least one power circuitry.  A method, comprising: combining power from a plurality of power sources to generate a combined power input; and powering at least one power circuitry using the combined power input and functional corresponding to claim limitation recited the U.S. Patent No. 10,325,631 such as a power management integrated circuit, comprising: a first power input; a second power input; and a plurality of voltage regulators operable to generate a plurality of voltages for a memory system; a sequencer to control one or more sequences of power events in the power management integrated circuit; and a circuit that powers the voltage regulators using power from at least one of the first power input and the second power input; wherein the circuit comprises a first diode coupled to the first power input and a second diode coupled to the second power input.  A system, comprising: a non-volatile memory device; and a power management integrated circuit comprising: voltage regulators to generate operating voltages for the non-volatile memory device; a first pin to receive power from a first power source; a second pin to receive power from a second power source; a circuit that powers the voltage regulators using power from at least one of the first pin and the second pin; a first diode connected to receive power from the first pin; and a second diode connected to receive power from the second pin; wherein power outputs from the first diode and the second diode are combined and connected as power input to the voltage regulators and a method implemented in a power management integrated circuit, the method comprising: providing a first pin to receive power from a first power source; providing a second pin to receive power from a second power source; powering voltage regulators using power from at least one of the first pin and the second pin to generate a plurality of voltages for a non-volatile memory device; and combining power from the first pin and power from the second pin using a first diode and a second diode respectively to generate a combined power input to the voltage regulators.
However, the current claimed invention discloses a circuit, a system and a method for determining (claims 1-20), while the U.S. Patent No. 10,325,631 discloses a power management integrated circuit, a system and a method implemented in a power management integrated circuit, but it would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 10,325,631 can have the same result and purpose of apply the power management and the controller in the power management circuit for managing power requirement of system includes a voltage regulator operable that is used for generating voltage for memory system and controller that is used for controlling multiple sequence of power events. 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3, 11, 13-14, 16 and 18-19 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Barrow (US Pat 7,895,466).
	Regarding to independent claim 1, Barrow in Figures 1-8 are directly discloses a circuit (integrated circuit 100) comprising: 
a controller (DMA controller 108) configured to control one or more sequences of power events (power manager circuit 110)(for example, the DMA controller 108 receive a signal TRIGGER indicating the occurrence of a low power even such as a power down or power up event that the TRIGGER signal may originate from the power manager 110, column 3, lines 30-40); and 
a circuit (power domain A) configured to combine a plurality of power inputs (the internal processor 102 and internal component 112 such as power input) to power at least one power circuity in a power management circuit (power manager circuit 110)(for example, the power manager circuit 110 can manage low power event as a stand-alone component or as an integrated part of one of the other component with one of the processor component 102, see at least in Figures 1-2, column 2, lines 60 to column 4, lines 19 and the related disclosures).  
Regarding dependent claim 3, Barrow in Figures 1-8 are directly discloses a circuit (integrated circuit 100), wherein the plurality of power inputs (a processor 102 and other component 112) comprises a first power input (processor 102 input) and a second power input (other component 112 input) and wherein when power is available from the first power input, the circuit powers the at least one power circuitry using at least the power from the first power input (for example, the power manager 110 can manage low power event as a stand-alone component using the processor component 102, column 3, lines 25-29).  
Regarding to independent claim 11, Barrow in Figures 1-8 are directly discloses a system (integrated circuit 100) comprising: 
a non-volatile memory device (memory 106)(for example, the memory 106 can be internal to the integrated circuit 100 and memory use such as nonvolatile FLASH, column 3, lines 7-9); and 
a circuit (power domain A) configured to combine a plurality of power inputs (the internal processor 102 and internal component 112 such as power input) to power at least one power circuity  (power manager circuit 110)(for example, the power manager circuit 110 can manage low power event as a stand-alone component or as an integrated part of one of the other component with one of the processor component 102, see at least in Figures 1-2, column 2, lines 60 to column 4, lines 19 and the related disclosures).
Regarding to independent claim 13, Barrow in Figures 1-8 are directly discloses a system (integrated circuit 100), wherein the circuit (a power domain A 202) is further configured to generate an enable signal (cache 116 signal) based on a status of the power input (a processor 102 and other component 112) to the at least one power circuitry (power manager circuit 110)(for example, the cache 116 signal use by the processor 102 apply to the power manager circuit 110).  
Regarding to independent claim 14, Barrow in Figures 1-8 are directly discloses a system (integrated circuit 100), wherein the enable signal controls (cache 116 signal) at least in part operation of the second power source (other component 112) (for example, the cache 116 signal use by the processor 102 which includes other component 112 also apply to the power manager circuit 110).  

Regarding claims 16 and 18-19, they encompass the same scope of invention as that of claims 1, 3, 11 and 13-14, except they draft the invention in method format instead of apparatus format.  Barrow teach all the necessary elements to perform the method of these claims.  The aspects of the invention contained in claims 16 and 18-19, are therefore rejected in method format for the same reasons claims 1, 3, 11 and 13-14, were rejected in apparatus format, as discussed above in the prior paragraphs of the office action.

	
Allowable Subject Matter
9.	Claims 2, 4-10, 12, 15, 17 and 20, insofar as in compliance with the rejection above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited are, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fail to teach or render obvious of the circuit, wherein the plurality of power inputs comprises a first power input and a second power input, and wherein the circuit comprises a first diode coupled to the first power input and a second diode coupled to the second power input (claim 2), the circuit, wherein the power circuitry is operable to generate voltages for a memory system, wherein the plurality of power inputs comprises a first power input and a second power input, and wherein when power is available from the first power input, the circuit is configured to prevent drawing power from the second power input, wherein the power circuitry comprises a voltage regulator; and wherein when power is not available from the first power input, the circuit powers the at least one voltage regulator using power from the second power input (claims 4-10), the system, wherein the circuit comprises: a first diode connected to receive power from a first connection of the plurality of power inputs; and a second diode connected to receive power from a second connection of the plurality of power inputs; wherein power outputs from the first diode and the second diode are combined and connected as power input to the at least one power circuitry (claim 12), the system, wherein the circuit is further configured to generate an interrupt signal to a controller coupled to the power management circuit in response to absence of power from the first connection (claim 15), the method, wherein the combining includes combining power from a first connection and power from a second connection using a first diode and a second diode respectively to generate the combined power input to the at least one power circuitry (claim 17) and the method further comprising: generating an interrupt signal in response to absence of power in the first connection (claim 20).
                                             Allowable Subject Matter
10.	Claims 1-20 are presently rejected under obviousness double patenting, but would be allowable provided that a terminal disclaimer is filed and overcome the rejection and objective set above.
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang (US 10,957,276) discloses a power off discharge circuit and an operation method of a display panel.
Voicu et al (US. 7,606,679) discloses a light emitting diode power management and diagnostic history recording integrated circuit includes a power management circuit controlling a supply of power.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824